Order entered March 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01116-CR

                           BRANDON CLYDE KING, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-76511-M

                                          ORDER
       Before the Court is court reporter Belinda Baraka’s March 23, 2019 request for extension

of time. We GRANT the request and ORDER the reporter’s record due on or before April 26,

2019. We caution Ms. Baraka that absent extenuating circumstances, no further extensions will

be granted.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE